         Case 3:19-cv-00550-AKK Document 1 Filed 04/10/19 Page 1 of 5                     FILED
                                                                                 2019 Apr-11 AM 11:20
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    IN THE US DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                    NORTHWESTERN DIVISION

SARAH BETH NELSON,                     )
                                       )
      Plaintiff,                       )
                                       )      CASE NUMBER:
v.                                     )
                                       )
RUTH STAR, INC.,                       )
d/b/a DANIEL TRUCKING,                 )
MELAKU DEMIS,                          )
                                       )
      Defendants.                      )

                            NOTICE OF REMOVAL

      COMES Now Defendants Ruth Star, Inc. d/b/a Daniel Trucking and Melaku

Demis in the above-styled lawsuit and pursuant to 28 U.S.C. §1332, 28 U.S.C. 1441

and 28 U.S.C. §1446, files its Notice of Removal of this cause from the Circuit Court

for Colbert County, Alabama, to the United States District Court for the Northern

District of Alabama, Northwestern Division. As grounds for the removal of this

cause, Defendants show unto the Court as follows:

      1. On August 24, 2018, Plaintiff commenced this action in the Circuit Court

for Colbert County, Alabama. True and correct copies of all documents filed in the

state court lawsuit are attached hereto as Exhibit A.

      2. Plaintiff states in her Complaint that she is a resident of Mississippi.

(Exhibit A, at Complaint, ¶1). The Complaint makes no specific monetary demand,
         Case 3:19-cv-00550-AKK Document 1 Filed 04/10/19 Page 2 of 5



but rather demands judgment “in an amount to be determined by the trier of fact,

plus court costs.” (Exhibit A, at Complaint, ¶8, 10, 12).

      3. Ruth Star, Inc. was served with the Summons and Complaint on December

20, 2018 (Exhibit A at Return on Service), and filed its Answer to Plaintiff's

Complaint on January 15, 2019 (Exhibit A at Answer).

      4. Melaku Demis was served with the Summons and Complaint on December

24, 2018 (Exhibit A at Return on Service), and filed his Answer to Plaintiff's

Complaint on January 15, 2019 (Exhibit A at Answer).

      5. Defendant Melaku Demis is a resident citizen of Texas (Exhibit B).

      6. Plaintiff alleges Defendant Ruth Star, Inc. “is a trucking firm in Texas.”

(Exhibit A, at Complaint, ¶3), and served Defendant Ruth Star, Inc. with the

Summons and Complaint at its principal location in Wylie, Texas (Exhibit A at

Service Return, document 11).

      7. Complete diversity of citizenship exists in this matter. See 28 U.S.C. §1332.

      8. While Plaintiff's Complaint makes no specific damage demand, Plaintiff

alleges she suffered “major damage to the car and traumatic injuries to Sarah,”

including “physical pain and mental anguish, permanent injuries, loss of enjoyment

of life, and medical expenses, and she will continue to incur physical pain and mental

anguish, permanent injuries, and loss of enjoyment of life, in the future. (Exhibit A,

at Complaint, ¶ 6, 8). Plaintiff’s complaint further alleges claims for punitive
         Case 3:19-cv-00550-AKK Document 1 Filed 04/10/19 Page 3 of 5



damages. (Exhibit A, at Complaint, ¶12). Plaintiff has made a post-complaint

settlement demand in the amount of $95,000.00 1 (Exhibit C). Plaintiff’s demand

was mailed to the undersigned by regular mail on March 8, 2019, and was received

by the undersigned on March 13, 2019. The amount in controversy in this case,

exclusive of interest and costs, is therefore clearly in excess of $75,000.00, and

removal is warranted. See 28 U.S.C. §1332.

      9. Based upon diversity of citizenship and the amount in controversy, this

Court has original jurisdiction over this cause pursuant to 28 U.S.C. §1332(a)(1).

      10. Both defendants are represented by the undersigned and consent to the

removal of this matter.

      11. Pursuant to 28 U.S.C. §1446(b), the removal of this cause to this Court is

timely, as the case became removable on March 13, 2019, based upon a post-suit

demand by plaintiff’s counsel in excess of $75,000.

     13. Pursuant to 28 U.S.C. §1446(d), Defendant shall give written notice of this

removal to the Plaintiff's attorney and also file a copy of said Notice with the Clerk

of the Circuit Court for Colbert County.




1
  Defendant offers the Plaintiff’s offer of compromise for the sole purpose of
showing the amount in controversy. Fed.R.Evid. 408 does not prohibit the
introduction of offers of compromise for the purpose of determining the amount in
controversy for removal.
         Case 3:19-cv-00550-AKK Document 1 Filed 04/10/19 Page 4 of 5



     14. As required by 28 U.S.C.§1441, the Defendant seeks to remove this case

to the United States District Court for the Northern District of Alabama,

Northwestern Division, which is the District Court embracing the place where the

state court lawsuit has been filed.

     WHEREFORE, the above premises having been considered, Defendants

request this Court make and enter proper orders to effectuate the removal of this

cause from the Circuit Court of Colbert County, Alabama to the United States

District Court for the Northern District of Alabama, Northwestern Division, and that

no further or other proceedings shall be had with respect to this cause in the Circuit

Court for Colbert County, Alabama.



                                              Respectfully submitted,

                                              s/Todd N. Hamilton
                                               Todd N. Hamilton ASB-4319-m67t
                                               Todd@ssp-law.com


                                              s/Thomas M. Little
                                              Thomas M. Little ASB-2381-e68t
                                              Thomas@ssp-law.com
SMITH, SPIRES, PEDDY,
HAMILTON & COLEMAN, P.C.
Suite 200
2015 Second Avenue North
Birmingham, Alabama 35203
Telephone: (205) 251-5885
Fax: (205) 251-8642
         Case 3:19-cv-00550-AKK Document 1 Filed 04/10/19 Page 5 of 5



                         CERTIFICATE OF SERVICE
      I certify that on April 10, 2019, a copy of the foregoing has been sent via U.S.
Mail to all concerned parties and/or counsel for concerned parties.
John M. Kennemer
106 West Second Street
Tuscumbia, Alabama 35674

                                                    s/Thomas M. Little
                                                    OF COUNSEL
